DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Okada (US 2002/0018935).
Regarding claim 1, Okada discloses in Figs 1-6, a lithium secondary battery (ref 1, [0023]) comprising: a positive electrode (ref 10): a negative electrode (ref 20): and an 

Regarding claim 4, Okada discloses all of the claim limitations as set forth above and also discloses the negative electrode current collector comprises one or more materials selected from the group consisting of copper, stainless steel, or nickel ([0023]).

Regarding claim 5, Okada discloses all of the claim limitations as set forth above and also discloses a separator (ref 30) between the positive electrode (ref 10) and the negative electrode (ref 20), wherein the negative electrode (ref 20) further forms a protective film on a surface ([0051]) adjoining the separator (ref 30).

Regarding claim 6, Okada discloses all of the claim limitations as set forth above and also discloses the lithium metal is formed through a one-time charge in a voltage range of 2.5 – 4.5V ([0023], [0071], [0073], [0080]).



Regarding claim 8, Okada discloses all of the claim limitations as set forth above and also discloses the positive active material is mixed with the lithium metal compound ([0044], [0070]).

Regarding claims 9 and 10, Okada discloses all of the claim limitations as set forth above and also discloses the lithium metal compound is LiMnO2 ([0044]).

Regarding claim 11, Okada discloses all of the claim limitations as set forth above and also discloses the positive electrode comprises one or more of V2O5 and TiO2 ([0044]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 2002/0018935) as applied to claim 1 above, and further in view of Hayashi et al. (US 2013/0309577).

Hayashi discloses a lithium battery ([0001]) including current collectors 50 microns thick ([0031]) and having a porosity of 70% ([0031]). This configuration enhances electrical characteristics and reduces internal resistance within the battery, enhancing overall battery performance ([0007], [0010]).
Hayashi and Okada are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the collector of Okada as having the thickness and porosity of Hayashi to enhance electrical characteristics and reducing internal resistance within the battery, enhancing overall battery performance.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 2002/0018935) as applied to claims 7 and 11 above, and further in view of Chang et al. (US 2006/0204845).
Regarding claim 12, Okada discloses all of the claim limitations as set forth above but does not disclose the positive mixture has a loading amount of 2.5 mAh/cm2.
Chang et al. discloses in Figs 1-16, a lithium secondary battery ([0001]) including a positive electrode active material loaded at an amount of 2.5 mAh/cm2 ([0126]).  This configuration enhances charge/discharge characteristics and enhanced electrode density, thereby enhancing overall battery performance ([0008], [0153]).

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the cathode of Okada at the loading amount disclosed by Chang et al. to enhance charge/discharge characteristics and enhance electrode density, thereby enhancing overall battery performance.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 2002/0018935) as applied to claim 5 above, and further in view of Swonger et al. (US 2016/0351889).
Regarding claims 13-17, Okada discloses all of the claim limitations as set forth above but does not explicitly disclose the protective film comprises LiPON and LiPF6 at 4 microns thick.
Swonger et al. discloses in Figs 1-12, lithium battery ([0023]) including an electrolyte composition including LiPON ([0088]) and LiPF6 ([0100], [0153]) forming a SEI layer 4 microns thick ([0023]).  This configuration enhances formation of the protective SEI layer and enhances overall battery performance ([0023], [0114], [0119], [0129], [0139]).
Swonger et al. and Okada are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the protective layer of Okada as having the LiPON and LiPF6 as disclosed by Swonger et al. to enhance protective layer formation and overall battery performance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 5, 6, 8, 10 and 13-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-9, and 11-15 of copending Application No. 16/623,500 in view of Okada (US 2002/0018935).

Regarding claims 1, 5, 6, 8, 10 and 13-17, co-pending App ‘500 discloses all of the instant claim limitations but does not explicitly disclose the negative current collector has a three-dimensional structure form with pores formed therein.
Okada discloses in Figs 1-6, a lithium secondary battery (ref 1, [0023]) comprising: a positive electrode (ref 10): a negative electrode (ref 20): and an electrolyte provided between the positive electrode (ref 10) and the negative electrode (ref 20), wherein the negative electrode (ref 20) comprises a negative electrode current collector ([0023]) having a three-dimensional structure ([0023]) form with pores formed therein ([0023]).  This structure enhances the uniformity of electrode construction and electrical properties of the battery ([0023]).
.

This is a provisional nonstatutory double patenting rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Choi et al. (US 2003/0113627) discloses in Figs 1-8, a lithium battery ([0002]) including a positive active material including a core-shell structure ([0044]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725